Citation Nr: 0522345	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-00 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied, as not well grounded, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The appellant, the 
surviving spouse of the veteran, perfected a timely appeal of 
this determination to the Board.

In May 2005, the appellant, accompanied by her 
representative, testified at a hearing held at the local VA 
office before the undersigned Veterans Law Judge (formerly 
known as a member of the Board).  The appellant has submitted 
additional evidence that is accompanied by a waiver of RO 
consideration, which will be considered by the Board in the 
adjudication of her appeal.

In June 1999, the veteran filed a claim for increased ratings 
for his service-connected lumbosacral strain and peptic ulcer 
disease with gastrointestinal reflux.  The veteran died on 
May [redacted], 2000; however, in a May 17, 2000, rating action, the 
RO granted an increase in the evaluation of the veteran's 
lumbosacral strain from 10 to 20 percent, effective May 17, 
1999.  In that same rating decision, the RO denied 
entitlement to an increased rating for peptic ulcer disease 
with gastrointestinal reflux.  In June 2000, the appellant 
filed a VA Form 21-534 at the RO.  That form is, by its 
title, an application for dependency and indemnity 
compensation, including accrued benefits and death 
compensation, where applicable.  A surviving spouse may file 
a claim for accrued benefits, where, as here, the veteran had 
a claim pending at the time of his death.  See Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998).  In light of the 
foregoing, the Board refers to the RO the issue of whether 
the appellant is entitled to accrued benefits.


FINDINGS OF FACT

1.  The veteran died in May 2000, at age 59, due to cardiac 
arrythmia due to metastatic sarcoma of the heart; no other 
significant conditions were identified as contributing to his 
death.

2.  Resolving all reasonable doubt in the appellant's favor, 
the veteran's fatal metastatic sarcoma had its onset during 
service.


CONCLUSION OF LAW

A disability of service origin contributed substantially and 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

Background and Analysis

In her statements and testimony, the appellant essentially 
asserts that service connection is warranted for the 
veteran's death because he died from a cancer that was 
etiologically related to chemicals to which he was exposed on 
a long-term basis during his more than 21 years of military 
service.  In support, she cites the lay statements submitted 
by four of the veteran's fellow servicemen, who each attested 
to the veteran's exposure to those chemicals while in 
service.  Further, the appellant highlights the reports 
prepared by Dr. Allen Hassan, who opined that the veteran's 
death was etiologically related to his in-service exposure to 
those chemicals.

When a veteran dies from a service-connected disability, the 
veteran's surviving spouse, children and parents are entitled 
to dependency and indemnity compensation.  38 U.S.C.A. 
§ 1310.  To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

When a disease is first diagnosed after service, service 
connection may be established nonetheless by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumptive 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Where a 
veteran who served for 90 days or more during a period of war 
(or during peacetime after December 31, 1946) develops a 
chronic disorder, such a malignant tumor, to a compensable 
degree within a prescribed period after separation from 
service (one year for cancers), the disease may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to Agent 
Orange during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, presumptive 
service connection for numerous diseases, including prostate 
cancer, will be established even though there is no record of 
such disease during service.  Id.; 38 C.F.R. § 3.309(e).

In this case, the RO has confirmed and continued the denial 
of this claim in part on the basis that there is no evidence 
that the veteran ever served in Vietnam.  The appellant, 
however, earnestly points out that she is not asserting that 
his death is due to Agent Orange exposure; instead, she 
maintains it is due to other chemicals to which he was 
exposed during his lengthy period of military service.

The medical evidence, dated prior to the veteran's death, 
indicates that he was diagnosed as suffering from 
rhabdomyosarcoma, a soft tissue sarcoma.  In addition, the 
veteran's certificate of death shows that he died as a 
consequence of cardiac arrythmia due to metastatic sarcoma of 
the heart; no other significant conditions were identified as 
contributing to his death.  Further, a May 2005 autopsy 
report also reflects that the veteran died due to cardiac 
arrythmia due to metastatic carcinoma of the heart.

As noted above, four men who served with the veteran attested 
to the veteran's exposure to various carcinogenic chemicals 
while in service.  In addition, Dr. Hassan has submitted five 
reports, dated in May 2001, November 2002, January and April 
2003, and in June 2005, in which he opined that the veteran's 
fatal rhabdosarcoma, a soft tissue sarcoma, was etiologically 
related to his prolonged in-service exposure various 
carcinogenic chemicals, including ethyl and butyl ketone, 
benzene, toluylene, carbon tetrachloride and 
trichloroethylene.  In these reports, Dr. Hassan, citing in-
service and post-service medical findings, as well as medical 
literature, offers a cogent explanation for the link between 
the veteran's in-service exposure and his death.  

Given the foregoing, and particularly, because there is no 
other competent medical evidence addressing whether the 
veteran's death is related to service, the only evidence of 
record, i.e., Dr. Hassan's five medical reports, supports the 
claim.  In light of the recent precedent decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003), in which 
the Court cautioned against seeking an additional medical 
opinion where favorable evidence in the record is unrefuted, 
and indicating that it would not be permissible to undertake 
further development if the purpose was to obtain evidence 
against an appellant's claim, the Board finds that service 
connection for the cause of the veteran's death is warranted.  


ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


